ROTHENBERG, Judge.
The defendant, Tony Jackson, appeals an order denying his motion for postcon-viction relief filed pursuant to Florida Rule of Criminal ■ Procedure 3.850(b), in which *12he argued that the Notice of Intent to Seek an Enhanced Penalty was insufficient. We affirm.
The trial court’s order indicates that it construed the defendant’s 3.850 motion as also filed under Florida Rule of Criminal Procedure 3.800 because the defendant claimed that his sentence is illegal. We find that the trial court correctly ruled that the defendant’s claim is not cognizable under Rule 3.800(a), see Zafora v. State, 900 So.2d 675 (Fla. 3d DCA 2005)(a claim of insufficient notice of intent to habitualize must be raised in a motion filed pursuant to Florida Rule of Criminal Procedure 3.850); Reese v. State, 899 So.2d 428 (Fla. 3d DCA 2005); Cooper v. State, 817 So.2d 934 (Fla. 3d DCA 2002), and that the defendant is procedurally barred from raising his claim under Rule 3.850 because his conviction became final more than two years ago.
Affirmed.